Title: To Thomas Jefferson from James Rumsey, 6 June 1789
From: Rumsey, James
To: Jefferson, Thomas



Sir
Dover June 6th 1789

I have letters from america as late as the 24th of april, and as the Ship Came from philadelphia, I thought it posable that you might have had none of so late a date; I therefore Concluded that the little news that they broght me might be (under such circumstances) acceptable to you. The amount of it is; “That his Excellency General Washington arived at philadelphia on the 20th of april, amidst the acclamations of a joyous multitude. That on the next day he set out for new york where he arived on the 23d. That the Federal goverment was compleatly organized, and that Congress ware p[roceeding] with great harmony; and public affairs wore a very promising appearance.” It is Sir agreeble news to hear  of their proceeding to business so Calmly, after so many warm, and irritateing party disputes.
My letters mention that their was a Committee of Congress appointed to bring in a bill for Establishing an office for granting Exclusive Wrights to inventors &c. This is a business that is at present upon, but a bad footing, in any part of the world; England I beleive has fixed it on the best Establishment, yet it is far short of being Equitable, or Encorgeing to ingenious men, which I suppose was the object such laws was intended to imbrace. The dispute between Mr. Fitch and myself has Caused many of the gentlemen of our Country to be very tenacious about giveing grants, so much so that the assembly of New York, and Some others, would not give me a grant for the principle of my boiler, but only for one formed like the drawing laid before them (which was intended only to Explain its principle more Clearly than Expressions Could,) alledgeing that any other kind of grant, would Cut of others from improveing on it, and so I think it ought for a limmited time, or what will a grant be worth, if Every form that a machine Can be put into should intitle a different person to use the same principle; there is no machine Extent but what might be Varied as often as their is days in a year, and still answer nearly the same purpose. Such machines as are already in use (and their principles not under any restrictions by patents,) then Every person Improveing on such machines ought to have a grant for such improvement and no more, but where the principle itself is new I humbly Conceive that it ought to be secured to the inventor for a Limmited time. otherwise but few persons will spend their money and time in makeing new discoveries, knowing that the first person that Varies the form of his invention, will be intitled to receive Eaqueal advantages from it with himself. The french method of haveing new inventions Exammined by a Committee of philosophical Charactors, before grants Can be obtained, is certainly a good one, as it has a tendency to prevent many simple projectors from ruining themselves by the too Long persuit of projects that they know but little about.
I have troubled you Sir with these remarks, not only because I am deeply interested myself in haveing a just and permanent Establishment of this business made, but because I wish my Countrymen to have such Encouragement given to them, as to Cause them to out Strip the world in arts and Sciences. And knowing you Could throw great light upon the Subject on your return to america was still a greater inducement for me to wish to draw your attention  towards that object.—I meet with many delays In geting forward my Experiment. It will be ten days yet before I can have the Vessel Launched, by the time She gets to London I Expect to have the machinery ready to put into her. What time it may take to fix it is uncertain, but hope not long; I have a dread Comes on me as the day approaches on which I have so much at Stake, yet Every reveiw I take of my plan Confirms me more and more in its Success.
I have the honor to be Sir with Every Sentiment of Esteem Your most obliged friend & obt. hbl. Servt.,

James Rumsey


P.S. I have not had it in my power [to] hear any thing more about the toothdrawers, Except that Mr. Vaughan asked me if I had informed you what had been done. I told him I had. He said that the annatomist, I forget his name at this Instant, was geting a pair made by them. I am &c. J. Rumsey. Pleas to excuse the Scarcity of paper.

